DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1-9 and 16-25 are allowed for the same reason as stated in office action dated 4/30/2021.
Claim 10 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a differential amplifier having an input node configured to be coupled with the memory cell via an access line and having an output node coupled with the input node via a first capacitor; a second capacitor having a first node coupled with the input node and a second node configured to be coupled with a voltage source; a selection component configured to switch a bias of the second node of the second capacitor between a first voltage and a second voltage; and a sense component configured to be coupled with the output node of the differential amplifier and configured to determine a logic state stored by the memory cell based at least in part on sharing charge between the memory cell and the access line and between the second capacitor and the access line and based at least in part on the coupling of the output node with the input node, and a combination of other limitations in the independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG

Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827